ACCEPTED
                                                                                                01-15-00510-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                         10/14/2015 12:44:26 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                    IN THE
                            FIRST COURT OF APPEALS
                                   OF TEXAS                                 FILED IN
                                                                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
KENDALL BELL                                   §        CASE    NO. 10/14/2015
                                                                    01-15-00510CR
                                                                               12:44:26 PM
                                               §                     CHRISTOPHER A. PRINE
                                               §                             Clerk
VS.                                            §        On Appeal From Harris County
                                               §        Cause No. 1394740
                                               §        263RD District Court
THE STATE OF TEXAS                             §

                      APPELLANT’S MOTION
              TO EXTEND TIME TO FILE APPELLATE BRIEF

       Appellant, Kendall Bell, moves for an extension of time to file appellate brief,

under TEX. R. APP. P. 10.5(b).

                         I. TRIAL COURT PROCEEDINGS

       On May 13, 2015, a judge sentenced Mr. Bell to 20 years confinement in TDCJ-

Institutional Division, after entering a judgment adjudicating guilt. Mr. Bell had been

serving a 6-year term of deferred adjudication for aggravated robbery after being

certified from the 314th Juvenile District Court to stand trial as an adult. Defendant filed

notice of appeal on May 13, 2015.

                        II. PROCEEDINGS IN THIS COURT

       The Appellant’s brief was due October 12, 2015. No previous extension has

been requested.
                                           III.

        Since the record was completed, counsel has filed a brief in Eric Samuel Tucker

v. State, Cause No. 01-15-00274-CR, and has been working to complete a brief in Mayer

v. State, Cause No. 14-14-01011-CR, which is subject to abatement. Counsel also has

researched and prepared a response to the state’s motion for the juvenile court to waive

jurisdiction after a reversal and remand on appeal in Guerrero v. State, Cause NO. 14-

13-00101-CR, for a hearing that ultimately was reset. Counsel also has five other briefs

and one petition for discretionary review this month, all of which are older than this

case.

                                           IV.

        In the exercise of due diligence, counsel was unable to complete Mr. Bell’s brief

by the deadline, and needs an additional 30 days to file it. This motion is not filed for

purposes of delay, but so that justice may be done.

                                        PRAYER

        Appellant respectfully requests that this motion be granted and that the Court

permit an extension of time until November 15, 2015 to file Appellant’s brief.


                                                  Respectfully submitted,

                                                  ALEXANDER BUNIN
                                                  Chief Public Defender
                                                  Harris County Texas

                                                  /s/ Cheri Duncan
                                                  ______________________________
                                            2
                                               CHERI DUNCAN
                                               Assistant Public Defender
                                               Harris County Texas
                                               State Bar No. 06210500
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Appellant,
                                               KENDALL BELL




                          CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Appellate

Brief was served electronically on the Appellate Division of the Harris County District

Attorney’s Office, 1201 Franklin St, 6th Floor, Houston, TX on October 14, 2015.



                                        /s/ Cheri Duncan
                                        ____________________________________
                                        CHERI DUNCAN




                                           3